Citation Nr: 1009741	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  97-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right heel 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left heel 
condition.


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991, with additional service in the United States Army 
Reserve prior to November 1990 and after July 1991.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.
			
In September 2003 and June 2008 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now partially ready for appellate disposition.

The issues of entitlement to service connection for migraine 
headaches and a left heel condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision denied 
service connection for a right heel condition.
	
2.  The evidence received subsequent to the November 1993 
rating decision does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An unappealed November 1993 rating decision denied 
service connection for  migraine headaches.
	
4.  The evidence pertaining to the Veteran's migraine 
headaches submitted subsequent to the November 1993 rating 
decision was not previously submitted, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1. The RO's November 1993 rating decision that denied service 
connection for a right heel condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2001).
	
2.  New and material evidence has not been submitted to 
reopen the Veteran's claim for service connection for a right 
heel condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.  The RO's November 1993 decision that denied service 
connection for migraine headaches is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2001).
	
4.  New and material evidence has been submitted to reopen 
the Veteran's claim for service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1993 the RO denied service connection for both a 
right heel condition and migraine headaches.  Notice of this 
denial and of the Veteran's appellate rights was sent to the 
Veteran later that month.  The Veteran did not appeal the 
decision and it became final.  
	
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  In October 1995 the Veteran filed a 
claim to reopen his previously denied claims.  For claims 
such as this received prior to August 29, 2001, new and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a), Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

        A.  Right Heel Condition
In this case, medical records have been added to the record 
since the November 1993 denial, including private medical 
records and VA records.  This evidence is new because it has 
not previously been submitted.
        
However, the evidence not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Significantly, the Board 
notes that in November 1993 the RO acknowledged the service 
treatment records documenting the Veteran's condition in 
service, but denied the claim because the VA examination that 
had been conducted did not reveal a positive nexus between, 
and there was no other evidence of a relationship between the 
in-service problems and the current condition.  As such, 
despite the new evidence of record further documenting the 
in-service incurrence of a right heel condition, in order to 
reopen this claim there must be evidence of a positive nexus.  
A close review of the claims file, including medical records 
spanning from the 1980s to 2004 does not reveal any evidence 
that could possibly be construed as a positive nexus opinion.  
Further, the Board cannot find that a continuity of 
symptomatology has been established because the treatment 
records are largely devoid of documentation of a right heel 
condition.  As such, the Board cannot find that the record 
built since November 1993 contains evidence so significant 
that it must be considered in order to fairly decide the 
merits of the claim, nor does it contain evidence bearing 
directly and substantially under the specific matter under 
consideration.  For all of these reasons, the Veteran's 
request to reopen his claim is denied.

        B.  Migraine Headaches
The evidence submitted since the November 1993 rating 
decision denying the Veteran's claim for service connection 
includes VA treatment records and private medical treatment 
records.  This evidence is new because it was not previously 
associated with the claims file.

The evidence is also material.  A review of the November 1993 
decision reveals that the Veteran's claim for migraine 
headaches was denied because the condition preexisted the 
Veteran's active duty in 1990-1991, and there was no evidence 
that the condition was aggravated by that duty.  

The Veteran agrees that her headaches arose prior to her 
active service in 1990-1991, but has also consistently stated 
that her duty in the United States Army Reserve spanned from 
June 1976 to November 2006.  Despite VA's best efforts during 
the fifteen years that this claim has been pending, VA has 
failed to obtain essential information about the character of 
the Veteran's reserve duty (including the exact dates of 
ACDUTRA and INDUTRA), as well as full service treatment 
records from that duty.  Very limited information and 
documentation has been received.  The Board finds that 
exhaustive attempts have been made, and further efforts to 
obtain this information would be futile at this point.  What 
is clear, however, is that consistent with her contentions, 
the Veteran's migraine headaches have been continuously 
documented through the years, beginning in as early as July 
1982.  The Board does not doubt that the Veteran indeed 
served in the United States Army Reserve during the time 
contended as the file contains sporadic service treatment 
records from this time, as well as documentation of unit 
assignment and retirement points accumulated from this 
service.  As such, and in light of VA's inability to obtain 
essential information necessary to adjudicate this claim, the 
Board affords the Veteran reasonable doubt as to the in-
service incurrence of her migraine headaches and concedes 
that they arose while on active duty for training.  Service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated while 
performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  
	
As the in-service incurrence of the Veteran's migraine 
headaches has been established, the Board finds that this 
bears directly and substantially upon the specific matter 
under consideration and is significant enough that it must be 
considered in order to fairly decide the merits of the 
claims.  For these reasons, the Veteran's claim for service 
connection for migraine headaches is reopened.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2008, October 2006, May 2004, and June 2002 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
The letters of November 2008 and October 2006 also provided 
the Veteran with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claims.  However, after she 
was provided the letters she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
post service treatment records have been obtained.  
Exhaustive attempts to obtain the Veteran's United States 
Army Reserve records and information about service have been 
made and further efforts in this regard would be futile.  The 
Veteran has been afforded VA examinations.  The Veteran was 
also afforded the opportunity for a personal hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a right heel condition, 
and the appeal is denied.
	
New and material evidence having been submitted, the 
Veteran's claim for service connection for migraine headaches 
is reopened.


REMAND

Inasmuch as the Board sincerely regrets the additional delay 
of the adjudication of this matter, a remand is required in 
order to afford the Veteran a VA examination to determine the 
nature and etiology of his migraine headaches and left heel 
condition. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

With regard to the Veteran's migraine headaches, as discussed 
in the decision above, the in-service incurrence of the 
Veteran's migraine headaches has been conceded, and the 
record contains ample documentation of this condition from 
1982 to 2004.  A current diagnosis has been established by a 
March 1996 VA examination.  As for the left heel condition, 
as noted in the Board's June 2008 decision, the record 
contains service treatment records, including from August 
1997 and May 1996, indicating the presence of a heel problem.  
As exhaustive attempts to verify the character of the 
Veteran's reserve duty have been made and further efforts at 
this point would be futile, the Board also concedes the in-
service incurrence of this condition.  A current diagnosis is 
established by a January 1992 VA examination.  A medical 
opinion is necessary in order to determine whether there is 
any relationship between current symptomatology and the 
problems documented in service for these conditions.

Finally, the most current VA treatment records in the claims 
file are dated from 2004.  As such, any updated VA treatment 
records must be obtained and associated with the file before 
the claims are adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran VA examinations to 
ascertain the 
nature and etiology of the following 
conditions:
a.	migraine headaches
b.	left heel condition	

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to the Veteran's active service.  The 
examiner should please note that the in-
service incurrence of migraine headaches 
and a left heel condition has been 
conceded.
        
The VA examiner should further opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there have been continuous 
manifestations of either the Veteran's 
migraine headaches or a left heel 
condition since service.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
	
The Veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

2.  Obtain and associate with the claims 
file all updated VA treatment records.  
Do not associate duplicate records with 
the file.  

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


